James Whetcomb Attourny of Tho: Morrice plaint. agt Nicholas Moulder Defendt in an action of the case for the Forfiture of a bond of three hundred pounds mony due for breach of Charterparty in not paying the hire for one halfe of the pinke Freinds Advice Nicholas Skimmer Master according to the sd Charterparty bearing date 30th Novembr 1674. wth all due damages according to Attachment dat. xbr 10th 1675. . . . The Jury . . . founde for the plaint. Forfiture of the Charterparty three hundred pounds mony 8s costs of Court twenty three Shillings 8s eight pence.
Execucion issued Janry. 29° 1675.